ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
By supplemental transcript, appellant has called our attention to his bill of exception in which he complains of the court’s answer to a question from the jury. *918The written question was unsigned and read as follows: “Charles Phillips has disqualified himself as a Jurior (Juror) because of the cows he has on the Maxie Wayne Heart (Hart) land.. He does not feel he can make an impartial decision,” to which communication the court replied in writing, “Lady and Gentlemen, All 12 of you are qualified as jurors in this case. Please proceed with your deliberations; s/ Jack Pierce, Judge Presiding.”
The bill itself does not state sufficient facts to- show that error occurred, and since no evidence appears to have been adduced at the hearing on the motion for new trial, this Court is without authority to reverse this conviction because of the incompleteness of the bill. Peters v. State, 138 Tex.Cr. R. 613, 137 S.W.2d 1008.
Appellant’s motion for rehearing is overruled.